DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/20 has been entered.
Claim 1 is amended. Claims 2 and 9 were previously canceled. Claims 1, 3-8, and 10-16 are pending and are rejected for the reasons provided below.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 8, 11, 13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2005/0031953) in view of Chun (US 2012/0009450), Kwak (US 2011/0183170), Shimamura et al. (US 2004/0106038), and Lee et al. (US 2012/0183825).

a pouch, or laminate films (20, 46) housing the electrode assembly;
lead tabs including single inner tabs, or connecting leads, connected to each of the electrodes and drawn out of the electrode assemble, and an outer tab (30) connected to the inner tab and drawn out of the pouch,
wherein overlapping portions of the inner tab and outer tab are in contact with and directly connected to each other along a vertical direction (Figures 2, [0036], [0040], [0081]).

Watanabe fails to teach that the electrode assembly is wound.
Chun teaches a rechargeable battery including a wound, or jelly-roll structured, electrode assembly, which includes wound electrodes and a separator between (abstract).
Chun additionally teaches that the first and second single inner tabs of the electrodes (135b, 136b) are attached to outer surfaces of the wound electrode assembly (110) in the vertical direction (Figure 1, where the figure is rotated 90 degrees counterclockwise). 
Chun further teaches that wound, jelly-roll structured, electrode assemblies and stack assemblies are used in rechargeable batteries ([0005]).
It would have been obvious to the person having ordinary skill in the art at the time of the invention to use the known wound structure of Chun as a substitute for the stacked structure of Watanabe and the results of the substitution would have been predictable.

Chun further teaches inner tabs attached to uncoated regions (112a’) within coated regions (abstract, Figure 5). The examiner finds that the method by which the uncoated regions are formed, i.e. 

Chun fails to teach specifically that the first inner tab (135b) is completely external to the electrode assembly.
Kwak teaches a rechargeable battery where a first inner tab (140) is provided completely external to the electrode assembly (Figure 1, [0058]).
It is seen in Figure 7 of Kwak that the separator (130) that appears on the outer circumference of Chun is provided at the center of the roll of Kwak, thereby providing separation at the center of the roll.
It would have been obvious to the skilled artisan to substitute the known roll configuration of Kwak for the roll configuration of Chun and the results would have been predictable. MPEP 2143 III B


With further regard to claim 1 and regarding claims 3 and 4, Watanabe in view of Chun and Kwak is silent on the relative thickness of the inner tab and outer tabs.
Shimamura teaches a rechargeable battery comprising an electrode assembly (9a) wherein inner current collectors (4a, 5a) are connected to lead tabs, or terminal leads (7, 8) (Figures 3 and 4A). Shimamura teaches that the ratio of the thickness of the terminal electrode leads to the thickness of the current collectors, analogous to the inner tabs of Watanabe in view of Chun, is controlled to limit heat buildup in the terminal electrode lead and improve sealing property ([0054]-[0056]).
It would have been obvious to the person having ordinary skill in the art at the time of the invention to determine the optimum ratio for the relative thickness of the outer tab to the inner tab of the battery of Watanabe in view of Chun such as suggested by Shimamura in order to limit heat buildup 

With further regard to claim 1, Watanabe and Chun are silent on the connection between the inner tab and the electrodes.
Lee teaches an electrode assembly including inner tabs, or electrode tabs (140, 150) attached to outer surfaces of the electrodes (110, 120) by welding (Figures 1, [0046]). It is seen in Figures 3B and 4 that the tabs overlap the electrodes “along the vertical direction” is dependent merely on the orientation of the battery and does not impart a structural relationship between the tabs and the electrodes.
It would have been obvious to the person having ordinary skill in the art at the time of the invention to use the known method of attaching inner tabs to electrodes by welding such as taught by Lee in the assembly of Watanabe and the results would have been predictable. MPEP 2143 II B

With regard to claim 7, Chun and Shimamura both teach that the electrode assembly has a length in a longitudinal direction of a spiral-wound center and that the inner tabs are drawn out in the longitudinal direction (Chun Figures 1 and 2; Shimamura Figure 9).
As for claim 8, Chun and Shimamura are silent on the relative length of the inner tab to the length of the electrode assembly. However, it would have been an obvious matter of design choice to control the length of the inner tab such that the volume of space not including the electrode assembly is minimized in order to increase the volume capacity of the battery, since the length of the inner tab would be dictated by the distance between the end of the electrode assembly and the housing of the battery. Such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04 IV 

With regard to claim 11, Shimamura teaches that first and second inner tabs (4a, 5a) are made of aluminum and copper, respectively ([0114]).

Regarding claim 13, the examiner finds that the method by which the current collector is exposed is a product by process limitation and does not impact the final structure of the product. MPEP 2113

As for claims 16 and 20, Lee teaches a secondary battery including tabs drawn out in a direction perpendicular to a longitudinal direction of a spiral-wound center of the electrode assembly (Figures 2 and 3).
Lee further teaches that such an arrangement is desirable for allowing for curvature of the electrode assembly ([0006]-[0021]).
It would have been obvious to the skilled artisan at the time of the invention to form the wound assembly of Watanabe in view of Chun and Shimamura such that the tabs are drawn out in a direction perpendicular to a longitudinal direction of a spiral-wound center of the electrode assembly, as suggested by Lee, in order to allow for curvature of the electrode assembly.

Claims 5, 6, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Chun, Kwak, Shimamura, and Lee as applied to claim 1 above, and further in view of Hisamitsu et al. (US 2010/0263201).
The teachings of Watanabe, Chun, Kwak, Shimamura, and Lee as discussed above are incorporated herein.

Hisamitsu teaches a rechargeable battery having inner tabs, or leads (4, 6) and outer tabs, or tabs (5, 7). It is clearly seen in Figure 1 that the outer tabs have a width that is longer than the inner tabs.
Further, in light of the teachings of Shimamura discussed above, and of Hisamitsu regarding the thickness of the outer tabs (see, e.g., [0031]-[0038]), the skilled artisan will understand that the volume of material used for the outer tabs relative to the volume of material of the inner tabs will affect battery characteristics such as heat capacity of the outer tabs.
It would have been obvious to the skilled artisan to optimize the relative width of the inner tabs to the outer tabs, in either greater or smaller widths, of the battery of Watanabe in view of Chun, Kwak,  and Shimamura in light of the teachings of Shimamura and Hisamitsu in order to control heat capacity of the outer tabs. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05 II B

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Chun, Kwak,  Shimamura, and Lee as applied to claim 9 above, and further in view of Kim (US 2010/0173193).
The teachings of Watanabe, Chun, Kwak, Shimamura, and Lee as discussed above are incorporated herein.
Watanabe in view of Chun, Kwak, Shimamura, and Lee teaches the rechargeable battery of claim 9 but is silent on tab gaps.
Kim teaches a rechargeable battery with inner and outer tab gaps:

    PNG
    media_image1.png
    450
    520
    media_image1.png
    Greyscale

It would have been an obvious matter of design choice to arrange the outer tab gap as needed using a shaped outer tab in order to ensure that the outer tabs were set at an appropriate spacing for the device in which the battery would be used. It has been held that rearrangement of parts involves only routine skill in the art. MPEP 2144.04 VI C

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Chun, Kwak, Shimamura, and Lee as applied to claim 1 above, and further in view of Jo et al. (US 2011/0081574).
The teachings of Watanabe, Chun, Kwak, Shimamura, and Lee as discussed above are incorporated herein.

Jo teaches that it is desirable to provide an electrode collector entirely coated with electrode coating except for the non-coating portion in order to increase or maximize the coating portions, thereby increasing the battery capacity (Figure 7A, [0105]).
It would have been obvious to the skilled artisan to maximize the coating portion of the electrode of Watanabe in view of Chun, Kwak, Shimamura, and Lee such as suggested by Jo by providing coating portions at all places on the electrode except where the electrode tab is attached in order to increase the battery capacity.
As for claim 18, it is seen in Figure 5 of Chun that the outer edge of the uncoated region not surrounded by the coating region is aligned with an outer edge of the coated region and is overlapped by the tab (135b’).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Chun, Kwak, Shimamura, and Lee as applied to claim 1 above, and further in view of Park (US 2012/0028091).
The teachings of Watanabe, Chun, Kwak, Shimamura, and Lee as discussed above are incorporated herein.
Regarding claim 14, Watanabe in view of Chun, Kwak, Shimamura, and Lee teaches the rechargeable battery of claim 1 but is silent on insulating tape.
Park teaches a rechargeable battery including an electrode assembly (110) with protection tape (117) (Figures 6A, 6B). Park teaches that the tape is made of aramid ([0011], which is an insulator.

It would have been obvious to the skilled artisan to provide a protection tape such as suggested by Park in the electrode assembly of Watanabe in view of Chun, Kwak,  and Shimamura in order to protect the electrode assembly.

As for claim 15, since the protection tape covers the outer surface of the electrode assembly, the taps are drawn out from the tape.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Chun, Kwak,  Shimamura, and Lee as applied to claim 16 above, and further in view of Kim.
The teachings of Watanabe, Chun, Shimamura, Lee, and Kim as discussed above are incorporated herein.
Watanabe in view of Chun, Kwak, Shimamura, and Lee teaches the battery of claim 16 but is silent on tab gaps.
Kim teaches a rechargeable battery with inner and outer tab gaps:

    PNG
    media_image1.png
    450
    520
    media_image1.png
    Greyscale

It would have been an obvious matter of design choice to arrange the outer tab gap as needed using a shaped outer tab in order to ensure that the outer tabs were set at an appropriate spacing for the device in which the battery would be used. It has been held that rearrangement of parts involves only routine skill in the art. MPEP 2144.04 VI C

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Chun, Kwak, Shimamura, and Lee as applied to claim 1 above, and further in view of Fujino et al. (US 2007/0122715).
The teachings of Watanabe, Chun, Shimamura, and Lee as discussed above are incorporated herein.
Watanabe in view of Chun, Kwak, Shimamura, and Lee teaches the rechargeable battery of claim 1 but is silent on the thickness of the inner tabs relative to the thickness of the active material.

Fujino teaches a secondary battery including electrodes having a current collector (2) coated with active material (1, 1’), and connected to a tab (3). It is seen in Figure 1 that the thickness of the active material is greater than the thickness of the inner tab.
It would have been obvious to the skilled artisan at the time of the invention to discover the optimum relative thicknesses of the active material, inner tab, and outer tab of the battery of Watanabe in view of Chun, Kwak, Shimamura, and Lee, including making the inner tab thinner than the active material layer such as suggested by Fujino, in order to optimize the performance of the battery.

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/20/20, with respect to the rejection(s) of amended claim 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALIX E EGGERDING/Primary Examiner, Art Unit 1729